STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

WENDY JEAN HAJJAR NO. 2022 CW 0647
VERSUS

BOARD OF SUPERVISORS OF
LOUISIANA STATE UNIVERSITY
AGRICULTURAL AND MECHANICAL
COLLEGE, BOARD OF SUPERVISORS
FOR THE UNIVERSITY OF
LOUISIANA SYSTEM, UNIVERSITY
OF NEW ORLEANS, ABC INSURANCE

 

COMPANY, DEF INSURANCE SEPTEMBER 12, 2022
COMPANY, AND GHI INSURANCE

COMPANY

In Re: The Board of Supervisors for the University of

Louisiana System, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 616297.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

STAY DENIED; WRIT GRANTED. The trial court’s June 6, 2022
judgment, which granted the Motion to Set Aside Order of
Dismissal filed by plaintiff, Wendy Jean Hajjar, is reversed.
An action is abandoned when the parties fail to take any step in
its prosecution or defense in the trial court for a period of
three years. La. Code Civ. P. art. 561(A)(1). Abandonment is
seif-executing; it occurs automatically with the passing of
three years without a step being taken by either party. See La.
Code Civ. P. art. 561 (A)(1) and (3). The December 27, 2018
Notice of Intent and Motion to Fix Time for Filing of
Supervisory Writ, which was filed by defendant, the Board of
Supervisors for the University of Louisiana System (“the
Board”), and sought review of the trial court’s denial of its
Motion for Summary Judgment, was the last step taken in the
trial court towards the prosecution of this matter. We find the
Board’s pending writ applications did not prohibit the parties
from taking steps in the prosecution or defense of the action in
the trial court, as there was no stay order in effect while the
writs were pending. see e.g. Edwards, Jr. v. Chrysler Motor
Co., Ine., 2007-0326 (La. App. lst Cir. 2/8/08), 984 So.2d 85;
Martin v. National City Mortgage Co., 52,371 (La. App. 2d Cir.
11/14/18), 261 So.3d 144, writ denied, 2018-2046 (La. 2/11/19),
263 So.3d 435. Thus, the action filed by plaintiff, Wendy Jean
Hajjar, abandoned on December 27, 2021, by operation of law.
Accordingly, the Motion to Set Aside Order of Dismissal filed by
plaintiff, Wendy Jean Hajjar, is denied.

COURT OF APPEAL, FIRST CIRCUIT

DEPUTY CLERK OF COURT
FOR THE COURT